Citation Nr: 1727612	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  01-02 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disability manifested by multiple aching joints, including presumptively as a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and C.C.




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1979 to August 1983, from January 1991 to June 1991, and from September 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision of the RO in Detroit, Michigan, which in pertinent part, denied service connection for multiple joint pain and stiffness.

In November 2015, the Veteran and C.C. testified in at a Board Videoconference hearing at the RO in Detroit, Michigan, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.

In February 2016, the Board remanded the matter to the RO for further development.  Unfortunately, for the reasons discussed below, the Board must remand the matter once again to the RO for further development.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.  The issue of entitlement to service connection for multiple aching joints is REMANDED to the RO.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).


REMAND

Service Connection for Multiple Aching Joints

As stated above, this matter was most recently before the Board in February 2016.  The Board's February 2016 decision broadened the Veteran's claim for service connection to include the theory of presumptive service connection as due to a qualifying chronic disability.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

The Board noted in its February 2016 decision that a prior April 1999 VA examination report for the joints did not address the etiology of the Veteran's orthopedic disabilities, and the VA examiner did not address whether the orthopedic disabilities are part of a "medically unexplained chronic multisymptom illness."  As such, the Board's February 2016 remand directives instructed the RO to schedule the Veteran for a VA Gulf War examination for the purposes of obtaining information regarding the nature and etiology of the claimed joint symptoms and disabilities.  The Board's February 2016 remand directives included instructions for the VA examiner to render diagnoses, to the extent possible, that correlate with the reported symptoms of multiple joint pain and stiffness, to include, but not limited to, a previously diagnosed pain disorder.  Additionally, the February 2016 remand directives requested the VA examiner to provide a medical opinion as to whether the Veteran's joint disorder constitutes a "medically unexplained chronic multisymptom illness."

In July 2016, the Veteran was provided with a VA Gulf War General Medical Examination, which included orthopedic examinations for hand and finger conditions, wrist conditions, elbow and forearm conditions, foot conditions, knee and lower leg conditions, and hip and thigh conditions.  During the July 2016 VA examination, the Veteran reported service in the Southwest Asian Theater during the Persian Gulf War.  The Veteran reported developing a skin rash in 1992 that began as red dots on the skin, which progressed to blisters and then eventually the skin started peeling off.  The skin rash was followed by headaches and joint pain in the hips, hands, and elbows.  The Veteran also conveyed his belief of being exposed to high levels of diethyltoluamide (DEET) while in the Southwest Asian Theater, resulting in the current orthopedic complaints.  During the July 2016 VA examination, the Veteran also described localized orthopedic symptoms such as episodes of pain and cramping in the hands for no apparent reason, lasting for two to three minutes at a time and reoccurring two to three times within an hour.  

Upon examination of the Veteran, the July 2016 VA examiner rendered the following diagnoses: degenerative arthritis in the hands, bilateral hand cramps, osteoarthritis in the wrists, bilateral wrist cramping, bilateral elbow arthralgia, bilateral heel spurs, osteoarthritis in the knees, and osteoarthritis in the hips.

With respect to the diagnoses of osteoarthritis in the hands and wrists, the July 2016 VA examiner opined that it is less likely than not that the osteoarthritis had its onset in service or is otherwise related to service because osteoarthritis can be seen in the normal aging process.  The July 2016 VA examiner also suspected carpel tunnel syndrome in the hands, and opined that it is less likely than not that the suspected carpel tunnel syndrome had its onset in, or is otherwise related to, active service because carpel tunnel can be seen in certain disease processes, such as diabetes and thyroid disorders, and overuse conditions of the hands.  Further, the July 2016 VA examiner wrote that neither osteoarthritis nor carpel tunnel syndrome are associated with DEET exposure.  

Similarly, the July 2016 VA examiner opined that it is less likely than not that the osteoarthritis in the hips and knees had its onset in service, or is otherwise related to service.  Notably, despite asserting that osteoarthritis in the hands and wrists are not associated with DEET exposure, with respect to the medical opinions pertaining to the hips and knees, the July 2016 VA examiner acknowledged medical literature associating joint and muscle pain with DEET exposure.  Nonetheless, the VA examiner opined that osteoarthritis in the hips and knees is not associated with DEET exposure because X-rays revealed osteoarthritis in the hips and knees in 1999, which is a more common culprit of joint pain.

Further, the July 2016 VA examiner did not provide any opinion pertaining to the bilateral elbow arthralgia because there was no evidence of arthritis in the elbows.  Although the VA examiner once again acknowledged medical literature associating joint and muscle pain with DEET exposure, the July 2016 VA examiner stated the Veteran's complaints of elbow pain are suggestive of bursitis likely related to racquetball playing; however, the Veteran reported he used to play racquetball around the time a 1998 X-ray revealed bursitis in the elbows.  Additionally, the July 2016 VA examiner noted recent X-rays from revealed normal elbows and the July 2016 VA examination itself found the elbows to be clinically normal.

The July 2016 VA examiner also did not provide any opinion pertaining to the bilateral heel spurs.  The July 2016 VA examiner stated examination of the feet was unremarkable and the Veteran's reported symptoms of leg cramping and foot pain were inconsistent with symptoms of heel spurs.  Instead, the VA examiner stated the Veteran's symptoms are due to muscle cramping and not heel spurs, therefore, no further opinion was needed.  The July 2016 VA examiner did not address the likelihood that the reported symptoms of muscle cramping and foot pain were related to DEET exposure.

Based on the foregoing, the Board finds that the July 2016 VA medical opinion is inadequate, and remand for another VA medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  First, the July 2016 VA medical examiner did not provide sufficient rationale for why the Veteran's symptoms of joint pain and stiffness are not associated with DEET exposure, despite acknowledging medical literature to the suggestive of such association.  Specifically, the July 2016 VA examiner did not explain why the presence of joint pain from osteoarthritis necessarily precludes the presence of joint pain caused by DEET exposure, and did not address whether DEET exposure may have aggravated the joint pain caused by osteoarthritis.  Next, the July 2016 VA examiner did not provide an opinion as to whether the bilateral elbow arthralgia or bilateral bone spurs are related to service, and did not address the etiology of the reported symptoms of joint pain in the elbows, bilateral leg cramps, and bilateral foot pain.

Moreover, the Board's February 2016 decision noted the Veteran had previously been diagnosed with a pain disorder; a February 1998 VA examination report contains the VA examiner's impression of pain in multiple peripheral joints of uncertain etiology, and an April 1999 VA examination report reflects a diagnosis of pain disorder.  The Board's February 2016 remand directives requested the VA examiner to provide an opinion as to whether the diagnosed pain disorder manifested in service or is otherwise related to service, and also to provide an opinion as to whether the Veteran's joint disorder described as multiple aching joints constitutes a "medically unexplained chronic multisymptom illness."  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The July 2016 VA examination report did not address the previously diagnosed pain disorder and did not include the above requested opinions; thus, the Board finds that the February 2016 remand directives were not fully complied with, and another remand is necessary to obtain the requested medical opinions.  

Accordingly, the issue of entitlement to service connection for a disability manifested by multiple aching joints is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.

1.	Return the July 2016 VA examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions:

a)	Is it at least as likely as not (i.e., probability of 50 percent or more) that the previously diagnosed pain disorder had its onset during active service or is otherwise etiologically related to service?

b)	Is it at least as likely as not that any or all of the reported symptoms of joint pain and/or muscle cramping in the hands, wrists, elbows, feet, legs, knees, and hips are related to DEET exposure during active service?  Please include discussion of the prevailing medical literature on the subject of joint and/or muscle pain being associated with DEET exposure.

c)	Is it at least as likely as not that symptoms of joint pain from osteoarthritis in the hands, wrists, knees, and hips are aggravated (worsened in severity beyond the natural progression of the disease) by exposure to DEET during active service?

d)	Notwithstanding the diagnoses rendered during the July 2016 VA examination of osteoarthritis in the hands, wrists, knees, and hips, and bilateral elbow arthralgia, and bilateral heel spurs, is the Veteran's joint disorder that is manifested by multiple aching joints a "medically unexplained chronic multisymptom illness"?  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.	Then, review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of the VA medical opinions.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2 (2016).

3.	Thereafter, readjudicate the claim of service connection for a disability manifested by multiple aching joints.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


